DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Rowland on 7/27/22.
The application has been amended as follows: 
In the Specification:
In paragraph [0022] after “Here, the load deflection temperature is a temperature at which the material begins to deform under a certain pressure” insert - - wherein the pressure at which the load deflection temperature is determined corresponds to the application pressure during the pressurizing - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 6/22/22 is sufficient to overcome the rejections of claims 1, 3-14, and 21 under 35 U.S.C. 112(a) and (b) as set forth in the Office action mailed 3/4/22 wherein (7), (8), (10), (14), and (15) are sufficient evidence that “the pressure at which the load deflection temperature is determined corresponds to the application pressure during the pressurizing” was described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor at the time the application was filed had possession of the claimed invention (the amendment to the specification above made to provide express antecedent basis).  The previous rejections as set forth in the Office action mailed 3/4/22 are withdrawn.
The prior art of record fails to teach or suggest a method for manufacturing a structure as claimed and including pressurizing the second member at an application pressure and at least at a temperature that is equal to or more than a reference temperature obtained by subtracting 30° C from a load deflection temperature of a resin material of the second member, wherein the pressure at which the load deflection temperature is determined corresponds to the application pressure during the pressurizing, and the temperature is equal to or less than a glass transition temperature of the resin material of the second member, to closely bond the second member to the first member and heating the structure at a temperature higher than the glass transition temperature after the pressurizing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746